Hon. H. D. Brycm
couatyAttorney
Austin   County
Bellvllle,Texas

Dear   Sir:                         OpiaionNo. o-6861
                                    Be: Releaseof penaltteaand i&erert
                                        on delisquextd vmlormntaxes due
                                        doam6nSchool and road districta
                                        under SeB. MO, Aots 48th Leg. R.S.

         He have your requestfor a opinionwhioh reads as follows:

"The questionha8 bsm raisedby the tax oolleoto-9 Au&* Countyas to
whether or motrSeaate Bill No. 130, Aots ofthe Rggulu Sessionof ths 48th
Legislaturereleasesto a11 nmnberS of the armed forum of the UnitedStates
of Amer$oaaad their auziliiriesaad all mmlzars of the armed foroes ia
reservein the UnitedState!+  of Awrioa Pnd their auxiliariesin World Har
No. 2 all ixterestexd penaltiesaooruiagsubequeat to their eatry into
such servioeon the mad districtsand oomon school distriotsin Austia
county.

"We have a oopy of youFopiait% addressedto Honorable~George Ho Sheppard,
Cwptroller of PubliOAccounts, Austin,Tens, %y George P. Blaokbur*,your
assistnat;and approvedJuly 31, 1943 %y Grover Sellero,first assistant
attorneygeneral,mtd in the last paragraphof such opinion,you state that
the aot appliesto the interesf.and penaltiesof -a
                                               Stata pad oounty ad valormu
taxes.

"Pleaseadviseme if *he aot also oovl)r~~
                                      road distriot8and oomoa school
districtaaa hereilaa$momqussted."

        Althoughyou do not speoifgwhat ohuaoter of *axe8 the noapayrwnt
of which give rise to the wilateres.b
                                   aad pelultieo"about which you inqure,
                                               due road diatriotaaad
we assume you have refermoe to ad valorsa'tiaxe8
oommoas&o01 dietriots. Thi8 opiaionaa written is boned upoathat assump-
tion.

        In our opinionIZo.O-6463,addrsssedto HonorableGeorge H.
Sheppard,Comptollerof PublioAooouits,no   held that Senate Bill lb. 130,
48th Legislature,me written ir lamguage80 plaia aad uaambiguousthat
its meaningwas so clear and obviousthat Ohs law would be appliedad
anforoedaa written,there bsilg tieroom for ooastruotio~of Its mmnfrg,
and we oited aumrous authorfties.
Hon. Vi.D. Bryan,Page 2 10-5651)



             In OpinionRoe.5463 we *aid, in part8 'The method of the Act’s
operationis to releaseto the above danmd personssaid interestand penalties.
The interestand-lies      referredto ar6 plainlydescribedin the Act as *all
interestand penaltiesaooruingsutieQuenttot~heirentry into auoh servioeON
STATEiAND COUNTYAD VALORRMTutes on propertylisted on the tax rolls of any
county in the name of such me&era of the Armed Foroes or their auxiliariesor
the drmsd ForoesResellre or their auxiliariesprior to the time they joined
such &mad Foroes or auxiliaries.'"

            Refersmoeto the provisiosls  of said Senate Bill 130 disclosesthat
the Ri.11does not deal with, mar in axy way attemptto deal with, the penalties
and interestahioh might aoorueby reason of nonpaymentof any road distriotor
oommon sohooldistrictad Valorem taxesf The Bill legislateswith regard to
the penaltiesand interestaooruiagby mason of the nonpaymentof "Stateand
countyadvaloren taxes. . . .*

            The terms "Statead valoran taxes,""countyad valoremtaxes,'
"road districtad valoremtaxes,"and "camnonsohoolad valoremtaxes" are terms
of differentsignifioation and have long so been used in the Legislativeemaot-
meats of Texas* They are not synomymoua.

             You we thereforeadvisedthat the provisionsof Senate Bill lb.
130, 48th Legislature,do not operateto releaseto the medmrs of the Anned
Forces of the United Statesand theira~iliaries, nor the members of the Amned
ForcesReserveand their auxiliaries,any interestand penaltieswhich might
aocrua againstthem by reason of the nonpaymentby them of any ad valoremtax-
es due road distriotsand cormnonsohooldistriotsin AustimCounty.

                                           Yours berg truly

                                      ATTCRREYGIRJRRALOFTERIAS


                                      By /8/Geoo PO Blackburn

                                            George P* Rlaokbura
                                                      As sistant
GPBxAWregr

APPRGVgDOCT 14, 1943                              Approved
/s/Gerald C. ?Jann                             Opinion CmwxLttee
ATTOF!XNY
        GNNERNAOF TEXAS                           VA=
                                                  cH4IRNAN